                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 EQUAL EMPLOYMENT                               )
 OPPORTUNITY COMMISSION,                        )
                                                )       Civil Action No: 18-cv-783
                        Plaintiff,              )
                                                )       Hon. Barbara B. Crabb
        v.                                      )
                                                )       Hon. Stephen L. Crocker, Magistrate
 WAL-MART STORES EAST, LP, D/B/A                )
 WAL-MART DISTRIBUTION CENTER                   )
 #6025                                          )
                                                )
                        Defendant.

        PLAINTIFF EQUAL EMPLOYMENT OPPORTUNITY COMMISSION’S
        NOTICE OF WITHDRAWAL OF RULE 11 MOTION FOR SANCTIONS

       Pursuant to an agreement between the parties and in reliance on Defendant’s Motion for

Leave to File Amended Answer (Dkt. No. 24), Plaintiff Equal Employment Opportunity

Commission respectfully withdraws its Rule 11 Motion for Sanctions (Dkt. No. 21). EEOC’s

withdrawal is without prejudice to the extent that EEOC reserves the right to refile its motion for

sanctions if the Court does not grant Defendant’s motion for leave to file the amended answer.


Dated April 1, 2019                           Respectfully submitted,

                                              EQUAL EMPLOYMENT OPPORTUNITY
                                              COMMISSION

                                              s/ Elizabeth B. Banaszak
                                              Jean Kamp
                                              Associate Regional Attorney

                                              Elizabeth B. Banaszak
                                              Trial Attorney
                                              Equal Employment Opportunity Commission
                                              500 West Madison Street, Suite 2000
                                              Chicago, Illinois 60661
                                              (312) 869-8113
                                              Elizabeth.Banaszak@EEOC.gov

                                                    1
Carrie Vance
Trial Attorney
Equal Employment Opportunity Commission
310 West Wisconsin Avenue, Suite 500
Milwaukee, Wisconsin 53203
(414) 297-1130
Carrie.Vance@EEOC.gov




  2
